      Case 5:19-cv-00283-MTT-MSH Document 35 Filed 03/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 MICHAEL ALONZA RUFUS,                         )
                                               )
               Petitioner,                     )
                                               )
        v.                                     )   CIVIL ACTION NO. 5:19-CV-283 (MTT)
                                               )
                                               )
 STATE OF GEORGIA,                             )
                                               )
               Respondent.                     )
                                               )

                                         ORDER

       On February 5, 2020, the Court entered judgment dismissing without prejudice

Petitioner Michael Alonza Rufus’s petition for habeas relief pursuant to 28 U.S.C. §

2241. Docs. 16; 17. Six months later, Rufus filed a notice of appeal and moved to

appeal in forma pauperis. Docs. 23; 26. The Court denied that motion, and the

Eleventh Circuit Court of Appeals remanded for the Court to consider whether a

certificate of appealability (COA) should be issued. The Court then denied a COA.

Doc. 33. Rufus now challenges the Eleventh Circuit’s order in his “Request for Judicial

Determination of the Applicability & Constitutionality of the Universal Application of §

2253’s COA Requirement.” Doc. 32.

       Rufus argues that the judges who ordered the limited remand should be

disqualified because they are current or former members of the State Bar of Georgia,

and he makes several substantive arguments for why the COA requirement should not

apply to him. He then requests that the Eleventh Circuit “adjudicate it’s [sic] previous
      Case 5:19-cv-00283-MTT-MSH Document 35 Filed 03/04/21 Page 2 of 2




order of instruction to the district court as being erroneously under illegal and

unconstitutional application of the laws and thereafter adjudicate this appeal.” Id. at 4.

       As noted, the Petitioner has filed a notice of appeal. Doc. 23. Generally, the

district court loses jurisdiction when a notice of appeal is filed. Weaver v. Fla. Power &

Light Co., 172 F.3d 771, 773 (11th Cir. 1999) (citation omitted) (“It is well-settled law

that the filing of a notice of appeal divests the district court of jurisdiction over a case.”).

But this “general rule . . . does not apply to collateral matters not affecting the questions

presented on appeal.” Id. (citations omitted). To any extent that the Petitioner’s motion

relates to “collateral matters not affecting the questions presented on appeal” that

motion is DENIED.

       Further, it appears that the Petitioner intended to file this motion in the Eleventh

Circuit Court of Appeals. However, he filed it in the Middle District of Georgia. If he

wants the Eleventh Circuit to rule on his motion, he must refile it in the Eleventh Circuit

Court of Appeals.

       SO ORDERED, this 4th day of March, 2021.

                                            S/ Marc T. Treadwell
                                            MARC T. TREADWELL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT




                                               -2-
